Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on March 1, 2021.
Claims 1-16 are pending in the current application.
Claims 1, 4, 7 & 10-11 are amended.
	Claims 13-16 are newly added.

Response to Arguments
Applicant's remarks filed 3/1/2020, page 7, regarding the objection to the Abstract have been considered and are acknowledged. The objection to the Abstract is maintained.

Applicant's remarks filed 3/1/2020, page 7, regarding the interpretation of claims 7-12 under 35 USC 112(f), or sixth paragraph, have been considered and are persuasive. The claims have been amended to no longer require interpretation under 35 USC 112(f), or sixth paragraph.

Applicant's remarks filed 3/1/2020, page 7, regarding the double patenting rejection have been considered and are acknowledged. The double patenting rejection is maintained.

Applicant's remarks filed 03/01/2021, pages 7-11, with respect to overcoming the rejection of independent claims 1 & 7 under 35 U.S.C. § 102(a)(1) have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Zhao et al. (US 2017/0094313 A1) (hereinafter Zhao1) in view of Zhao et al. (US 2017/0280162 A1) (hereinafter Zhao2), and further in view of Zhao et al. (US 2018/0020218 A1) (hereinafter Zhao3) as outlined below.
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s newly-recited claim limitations, the Examiner directs Applicant’s attention to the rejection of claim 1, and similarly claim 7 below, where Applicant’s newly-recited claim limitations are now addressed by Zhao2 and Zhao3 and are rejected as outlined below.

Applicant's remarks filed 03/01/2021, pages 11-12, regarding the rejection of claims 2-12 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
Examiner respectfully disagrees because the combination of Zhao1, Zhao2, and Zhao3 discloses independent claims 1 & 7 as outlined below. Thus, claims 2-12 are also rejected for the similar reasons as outlined below.

Specification
The abstract of the disclosure is objected to because legal phraseology and the implied phrase, “the present disclosure provides […],” is recited. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Co-Pending Application No. 16/898,117
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/898,117 in view of Zhao et al. (US 2017/0094313 A1) (hereinafter Zhao1), further in view of Zhao et al. (US 2017/0280162 A1) (hereinafter Zhao2), and further in view of Zhao et al. (US 2018/0020218 A1) (hereinafter Zhao3)

Instant – 17/031,089
Co-pending - 16/898,117
1.    A method for reconstructing a video signal, the method comprising:
1. (Currently Amended) A method for decoding a video signal by an apparatus, comprising:
obtaining a transform block by performing an entropy decoding and a dequantization for a current block;

deriving a secondary transform matrix corresponding to a specific area in the transform block, wherein the specific area represents an area including a top-left block of the transform block;
deriving a secondary inverse-transformed block, by performing a secondary inverse-transform for a top-left specific region of the current block based on the secondary transform kernel;
performing an inverse secondary transform for each of subblocks within the specific area using the secondary transform matrix;
deriving a secondary inverse-transformed block, by performing a secondary inverse-transform for a top-left specific region of 

deriving a residual block of the current block, by performing a primary inverse-transform for the secondary inverse-transformed block based on a primary transform kernel, 
reconstructing the current block using a block which the primary inverse transform is applied to.

wherein performing the inverse primary transform comprises:
obtaining a multiple transform selection (MTS) flag from a sequence parameter set of the video signal wherein the MTS flag includes information representing whether a multiple transform selection is applied to an intra coding unit;
obtaining a MTS index based on (i) the MTS flag and (ii) a prediction mode of the current block, wherein the MTS index indicates a pair of a horizontal transform and a vertical transform;
deriving kernel type information for the horizontal transform and/or the vertical transform based on the MTS index; and
deriving a transform matrix of the transform block based on (i) size information of the transform block and (ii) the kernel type information.
wherein the inverse primary transform is performed based on the transform matrix.





Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application is obtaining a transform coefficient block by performing an entropy decoding and a dequantization for a current block, and  reconstructing the current block using a block which the primary inverse transform is applied to. However, this is known in the art as evidenced by Zhao1, which is in the same field of endeavor, and which discloses the video decoder performing the reciprocal process performed upon encoded transform coefficients by video encoder 20 as discussed in Paragraphs [0079]-[0080], [0112] & [0211]. It would have been obvious 
Additionally, claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application wherein performing the inverse primary transform comprises: obtaining a multiple transform selection (MTS) flag from a sequence parameter set of the video signal wherein the MTS flag includes information representing whether a multiple transform selection is applied to an intra coding unit; obtaining a MTS index based on (i) the MTS flag and (ii) a prediction mode of the current block; deriving kernel type information for the horizontal transform and/or the vertical transform based on the MTS index; and deriving a transform matrix of the transform block based on (i) size information of the transform block and (ii) the kernel type information, wherein the inverse primary transform is performed based on the transform matrix. However, this is known in the art as evidenced by Zhao2, which is in the same field of endeavor, and which teaches the EMT flag and indexing necessary to obtain kernel type information for the horizontal transform and/or the vertical transform in order to obtain transform matrixes for the transform block as discussed in Paragraphs [0058]-[0059], [0067]-[0069], [0072]-[0073], [0170]-[0171] & [0211]. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to integrate and implement the enhancement multiple transform coding tools as described in Zhao2 into No. 16/898,117, in selecting an optimal coding 
Lastly, claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application wherein the MTS index indicates a pair of a horizontal transform and a vertical transform. However, this is known in the art as evidenced by Zhao3, which is in the same field of endeavor, and which teaches the EMT index is used to select horizontal/vertical transform pairs as discussed in Paragraphs [0137] & [0146]-[0150]. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to integrate and implement the enhancement multiple transform coding tools as described in Zhao3 into No. 16/898,117, to utilize one index to select a pair of transform in horizontal and vertical directions, as way to simplify signaling for improved coding gain as discussed in Paragraph [0136].

Regarding claims 2-16, although the claims are not identical, the further limitations would have been obvious for the same reasons of obviousness as set forth in the rejections outlined below with respect to copending Application No. 16/898,117 in view of Zhao et al. (US 2017/0094313 A1) (hereinafter Zhao1), further in view of Zhao et al. (US 2017/0280162 A1) (hereinafter Zhao2), and further in view of Zhao et al. (US 2018/0020218 A1) (hereinafter Zhao3).

Co-Pending Application No. 16/897,681
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/897,681 in view of Zhao et al. (US 2017/0094313 A1) (hereinafter Zhao1), further in view of Zhao et al. (US 2017/0280162 A1) (hereinafter Zhao2), and further in view of Zhao et al. (US 2018/0020218 A1) (hereinafter Zhao3).


Instant – 17/031,089
Co-pending - 16/897,681
1.    A method for reconstructing a video signal, the method comprising:
1. (Currently amended) Method of transferring of three dimensional [3D] image data, the method comprising, at a 3D source device,
obtaining a transform coefficient block by performing an entropy decoding and a dequantization for a current block;

deriving a secondary transform corresponding to a specific area in the transform coefficient block, wherein the specific area represents an area including a top-left block of the transform coefficient block;
deriving a secondary inverse-transformed block by performing a secondary inverse transform on a left top region of the current block by using the secondary transform matrix specified by the first syntax element; and
performing an inverse secondary transform for each of subblocks within the specific area using the secondary transform;
deriving a secondary inverse-transformed block by performing a secondary inverse transform on a left top region of the current block by using the 

deriving a residual block of the current block by performing a primary inverse transform on the secondary inverse-transformed block using a primary transform matrix of the current block.
reconstructing the current block using a block which the primary inverse transform is applied to.

wherein performing the inverse primary transform comprises:
obtaining a multiple transform selection (MTS) flag from a sequence parameter set of the video signal wherein the MTS flag includes information representing whether a multiple transform selection is applied to an intra coding unit;
obtaining a MTS index based on (i) the MTS flag and (ii) a prediction mode of the current block, wherein the MTS index indicates a pair of a horizontal transform and a vertical transform;
deriving kernel type information for the horizontal transform and/or the vertical transform based on the MTS index; and
deriving a transform matrix of the transform block based on (i) size information of the transform block and (ii) the kernel type information.
wherein the inverse primary transform is performed based on the transform matrix.



Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application is obtaining a transform coefficient block by performing an entropy decoding and a dequantization for a current block, and  reconstructing the current block using a block which the primary inverse transform is applied to. However, this is known in the art as evidenced by Zhao1, which is in the same field of endeavor, and which discloses the video decoder performing the reciprocal process performed upon encoded transform coefficients by video encoder 20 as discussed in Paragraphs [0079]-[0080], [0112] & [0211]. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed 
Additionally, claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application wherein performing the inverse primary transform comprises: obtaining a multiple transform selection (MTS) flag from a sequence parameter set of the video signal wherein the MTS flag includes information representing whether a multiple transform selection is applied to an intra coding unit; obtaining a MTS index based on (i) the MTS flag and (ii) a prediction mode of the current block; deriving kernel type information for the horizontal transform and/or the vertical transform based on the MTS index; and deriving a transform matrix of the transform block based on (i) size information of the transform block and (ii) the kernel type information, wherein the inverse primary transform is performed based on the transform matrix. However, this is known in the art as evidenced by Zhao2, which is in the same field of endeavor, and which teaches the EMT flag and indexing necessary to obtain kernel type information for the horizontal transform and/or the vertical transform in order to obtain transform matrixes for the transform block as discussed in Paragraphs [0058]-[0059], [0067]-[0069], [0072]-[0073], [0170]-[0171] & [0211]. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to integrate and implement the enhancement multiple transform coding tools as described in Zhao2 into No. 16/897,681, in selecting an optimal coding tool when determining blocks are one or more of intra or inter prediction and improving bit rates as discussed in Paragraphs [0067] & [0121].
wherein the MTS index indicates a pair of a horizontal transform and a vertical transform. However, this is known in the art as evidenced by Zhao3, which is in the same field of endeavor, and which teaches the EMT index is used to select horizontal/vertical transform pairs as discussed in Paragraphs [0137] & [0146]-[0150]. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to integrate and implement the enhancement multiple transform coding tools as described in Zhao3 into No. 16/897,681, to utilize one index to select a pair of transform in horizontal and vertical directions, as way to simplify signaling for improved coding gain as discussed in Paragraph [0136].

Regarding claims 2-16, although the claims are not identical, the further limitations would have been obvious for the same reasons of obviousness as set forth in the rejections outlined below with respect to copending Application No. 16/897,681 in view of Zhao et al. (US 2017/0094313 A1) (hereinafter Zhao1), further in view of Zhao et al. (US 2017/0280162 A1) (hereinafter Zhao2), and further in view of Zhao et al. (US 2018/0020218 A1) (hereinafter Zhao3). 

This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2017/0094313 A1) (hereinafter Zhao1) in view of Zhao et al. (US 2017/0280162 A1) (hereinafter Zhao2), and further in view of Zhao et al. (US 2018/0020218 A1) (hereinafter Zhao3).

Regarding claim 1, Zhao discloses a method for reconstructing a video signal, the method comprising: 
obtaining a transform block by performing an entropy decoding and a dequantization for a current block [Paragraphs [0079]-[0080], [0112] & [0211], Figs. 1, 3B & 4, video decoder 30 performs reciprocal process performed upon encoded transform coefficients by video encoder 20, includes entropy decoding unit 270 and inverse quantization 60 & 276];
deriving a secondary transform matrix corresponding to a specific area in the transform block wherein the specific area represents an area including a top-left block of the transform block [Paragraphs [0108]-[0114], Figs. 3B-4, Deriving rotational transform as secondary transform for low frequency part of transform coefficients matrix, as top-left block of transform coefficient block];
performing an inverse secondary transform for each of subblocks within the specific area using the secondary transform matrix [Paragraphs [0108]-[0114], Figs. 3B-4, Inverse rotational transform as inverse secondary transform for low frequency part of transform coefficients matrix, upon top left 8x8 sub-blocks of 16x16 and 32x32 transform coefficient matrices];
performing an inverse primary transform for a block which the inverse secondary transform is applied to [Paragraphs [0112], Fig. 4, Inverse DCT transform 66 performs inverse primary transform to convert the transform coefficient matrices, including the top left 8x8 sub-blocks of the 16x16 and 32x32 transform coefficient matrices with the 8x8 transform coefficient matrices produced by inverse ROT 64]; and
reconstructing the current block using a block which the primary inverse transform is applied to [Paragraphs [0112] & [0121], Fig. 4, Residual blocks formed from first and secondary inverse transforms are summed with predictive blocks and form decoded video block as current block].
However, Zhao1 does not disclose:

obtaining a multiple transform selection (MTS) flag from a sequence parameter set of the video signal wherein the MTS flag includes information representing whether a multiple transform selection is applied to an intra coding unit;
obtaining a MTS index based on (i) the MTS flag and (ii) a prediction mode of the current block;
deriving kernel type information for the horizontal transform and/or the vertical transform based on the MTS index; and
deriving a transform matrix of the transform block based on (i) size information of the transform block and (ii) the kernel type information,
wherein the inverse primary transform is performed based on the transform matrix.
Zhao2 teaches wherein performing the inverse primary transform comprises:
obtaining a multiple transform selection (MTS) flag from a sequence parameter set of the video signal wherein the MTS flag includes information representing whether a multiple transform selection is applied to an intra coding unit [Paragraphs [0058]-[0059], [0067]-[0069], [0072]-[0073], [0170]-[0171] & [0211], Syntax element Enhanced Multiple Transform/Adaptive Multiple Transform (EMT/AMT) flag applied to intra-coded blocks signaled to decoder, wherein encoded syntaxes are in one of SPS of an encoded video bitstream];
obtaining a MTS index based on (i) the MTS flag and (ii) a prediction mode of the current block [Paragraphs [0058]-[0061], Based on CU-level flag (EMT/AMT flag) and given an intra prediction mode, two additional flags, as MTS index, identify horizontal and vertical transforms];
[Paragraphs [0058]-[0061], Table 2, Using two additional flags, identify transform sets (0,1,2) for each of horizontal and vertical transforms, as kernel type information]; and
deriving a transform matrix of the transform block based on (i) size information of the transform block and (ii) the kernel type information [Paragraphs [0053]-[0061], [0068], [0076] & [0145], Tables 1-2, EMT/AMT is applied to CUs smaller than 64x64, further utilizing block-level thresholding expressed in terms of block area size with height and width, as well as the identified transform sets (0,1,2) for each of horizontal and vertical transforms, as kernel type information are used to derive transform candidates DST/DCT transform matrixes],
wherein the inverse primary transform is performed based on the transform matrix [Paragraphs [0058]-[0061] & [0154]-[0157], Tables 1-2, Identified transform sets (0,1,2) for each of horizontal and vertical transforms, derive transform candidates DST/DCT transform matrixes, and are used in inverse transform processing unit 156 performing inverse transform to the coefficient block].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao1 to integrate and implement the enhancement multiple transform coding tools as described in Zhao2 as above, in selecting an optimal coding tool when determining blocks are one or more of intra or inter prediction and improving bit rates (Zhao2, Paragraphs [0067] & [0121]).

Zhao3 teaches wherein the MTS index indicates a pair of a horizontal transform and a vertical transform [Paragraphs [0137] & [0146]-[0150], An EMT index is used to select horizontal/vertical transform pairs].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao1 to integrate and implement the enhancement multiple transform index in Zhao3 as above, to utilize one index to select a pair of transform in horizontal and vertical directions, as way to simplify signaling for improved coding gain (Zhao3, Paragraph [0136]).

Regarding claim 2, Zhao1, Zhao2, and Zhao3 disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, the eighth technique of Zhao1 teaches wherein the specific area is divided into 4x4 subblocks, and wherein the inverse secondary transform is performed for each of the 4x4 subblocks [Paragraphs [0185]-[0188], Video decoder 30 may divide MxN coefficient blocks into a plurality of non-overlapped 4x4 sub-blocks and applies inverse secondary transform].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao1 to integrate and implement the feature of applying secondary transforms to 4x4 sub-blocks as described in the eighth technique of Zhao1 as above, to apply secondary inverse (Zhao1, Paragraphs [0185]-[0188]).

Regarding claim 3, Zhao1, Zhao2, and Zhao3 disclose the method of claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, the seventh technique of Zhao1 teaches wherein the same 4x4 secondary transform is applied or different 4x4 secondary transforms are applied to the 4x4 subblocks based on at least one of locations or prediction modes of the subblocks [Paragraphs [0175]-[0180], Video decoder 30 selects the secondary transform from a subset based on the signaled NSST index (may be inherited) and corresponding intra prediction mode].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao1 to integrate and implement the feature of selecting secondary transforms as described in the seventh technique of Zhao1 as above, to apply secondary transforms upon non-luma components in an inherited manner, reducing data bandwidth (Zhao1, Paragraphs [0175]).

Regarding claim 4, Zhao1, Zhao2, and Zhao3 disclose the method of claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, the eighth technique of Zhao1 teaches wherein whether the specific area is divided into 4x4 subblocks is determined based on a size of the transform block [Paragraphs [0185]-[0188], Video decoder 30 may divide MxN coefficient blocks into a plurality of non-overlapped 4x4 sub-blocks, especially for non-square sized blocks, and applies inverse secondary transform].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao1 to integrate and implement the feature of applying secondary transforms to 4x4 sub-blocks as described in the eighth technique of Zhao1 as above, to apply secondary inverse transforms on low frequency portions of block with different sizes and different shapes (other than square or non-square) (Zhao1, Paragraphs [0185]-[0188]).

Regarding claim 5, Zhao1, Zhao2, and Zhao3 disclose the method of claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore the eighth technique of Zhao1 teaches of 4x4 subblocks [Paragraphs [0185]-[0188], Video decoder 30 may divide MxN coefficient blocks into a plurality of non-overlapped 4x4 sub-blocks].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao1 to integrate and implement the feature of applying secondary transforms to 4x4 sub-blocks as described in the eighth technique of Zhao1 as above, to apply secondary inverse transforms on low frequency portions of block with different sizes and different shapes (other than square or non-square) (Zhao1, Paragraphs [0185]-[0188]).
However, the first and eighth techniques in Zhao1 do not disclose checking whether the number of non-zero transform coefficients within in the 4x4 subblocks is equal to or more than a specific threshold, wherein whether the 4x4 secondary 
The fifth technique of Zhao1 teaches of checking whether the number of non-zero transform coefficients within in the 4x4 subblocks is equal to or more than a specific threshold, wherein whether the 4x4 secondary transform is applied to the 4x4 subblocks is determined according to the checking result [Paragraphs [0150]-[0154], NSST index is skipped and secondary transform is not applied if a total number or a total absolute sum of nonzero coefficients transmitted is no greater than a threshold value, for example 100].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao1 to integrate and implement the feature of checking the number of non-zero transform coefficients within the 4x4 sub-blocks as described in the fifth technique of Zhao1 as above, to skip the process of applying the secondary transform if the energy of a residual signal is limited, reducing complexity (Zhao1, Paragraphs [0150]).

Regarding claim 6, Zhao1, Zhao2, and Zhao3 disclose the method of claim 5, and are analyzed as previously discussed with respect to the claim.
Furthermore, the fifth technique of Zhao1 teaches wherein when the number of non-zero transform coefficients within the 4x4 subblocks is equal to or more than the specific threshold, the 4x4 secondary transform is applied to the 4x4 subblocks, and otherwise, the 4x4 secondary transform is not applied to the 4x4 subblocks [Paragraphs [0150]-[0154], NSST index is skipped and secondary transform is not applied if a total number or a total absolute sum of nonzero coefficients transmitted is no greater than a threshold value, for example 100].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao1 to integrate and implement the feature of checking the number of non-zero transform coefficients within the 4x4 sub-blocks as described in the fifth technique of Zhao1 as above, to skip the process of applying the secondary transform if the energy of a residual signal is limited, reducing complexity (Zhao1, Paragraphs [0150]).

Regarding claim 13, Zhao1, Zhao2, and Zhao3 disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhao3 teaches wherein the kernel type information for the horizontal transform has a same value with the kernel type information for the vertical transform, and wherein the kernel type information for the horizontal transform has a different value with the kernel type information for the vertical transform [Paragraphs [0133]-[0134] & [0149]-[0162], Table 2, Transform Horizontal and Vertical contain identical kernel type information for modes 1-7, 13-23 & 29-34, and different kernel type information for modes 8-12 & 24-28], and based on that the MTS index has a value being 0, 1, 2, 3, or 4 [Paragraphs [0166], Transform candidate index trIdx may take a value from 0-3]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao1 to integrate and implement the enhancement multiple transform index in Zhao3 as above, (Zhao3, Paragraph [0136]).
However, Zhao1, Zhao2, and Zhao3 do not explicitly disclose wherein the kernel type information for the horizontal transform has a same value with the kernel type information for the vertical transform based on that the MTS index has a value being 0, 1 or 4, and wherein the kernel type information for the horizontal transform has a different value with the kernel type information for the vertical transform based on that the MTS index has a value being 2 or 3.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Zhao1, further wherein the kernel type information for the horizontal transform has a same value with the kernel type information for the vertical transform based on that the MTS index has a value being 0, 1 or 4, and wherein the kernel type information for the horizontal transform has a different value with the kernel type information for the vertical transform based on that the MTS index has a value being 2 or 3.
Since continuing to leverage HEVC-optimized coding tools including EMT without the increase in complexity and bandwidth consumption are key goals as Zhao2 discusses in Paragraph [0075], it would be reasonable to discover ways to reduce complexity and bandwidth consumption by arranging and pairing kernel type information for vertical and horizontal transforms in different configurations and registering them with corresponding EMT indices. Zhao3 demonstrates utilizing a look-up table to output a horizontal/vertical transform pair when utilizing the EMT index, as shown in Paragraphs [0149]-[0162].
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 14, Zhao1, Zhao2, and Zhao3 disclose the method of claim 13, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhao2 teaches wherein the kernel type information for the horizontal transform and the vertical transform has a value being 0, 1, or 2 [Paragraphs [0058]-[0061], Table 2, Using two additional flags, identify transform sets (0,1,2) for each of horizontal and vertical transforms, as kernel type information], and
or 32 [Paragraphs [0145], Left nodes sizes are 16×16, 32×8, 8×32, 64×4, or 4×64].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao1 to integrate and implement the enhancement multiple transform coding tools as described in Zhao2 as above, in selecting an optimal coding tool when determining blocks are one or more of intra or inter prediction and improving bit rates (Zhao2, Paragraphs [0067] & [0121]).

Regarding claims 7-12 & 15-16, apparatus claims (7-12 & 15-16) are drawn to the apparatus using/performing the same method as claimed in claims (1-6 & 13-14) Therefore apparatus claims (7-12 & 15-16) correspond to method claims (1-6 & 13-14), and are rejected for the same reasons of obviousness as used above.
Furthermore, Zhao1 discloses of a processor configured to perform the same method as claimed in claims (1-6) [Paragraphs [0226]-[0230], One or more processors].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (WO 2018/166429 A1): Paragraphs [0017] & [0064] teaches wherein the MTS index indicates a pair of a horizontal transform and a vertical transform, wherein an EMT index may be used to indicate the transform selected for each of the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL CHANG/Examiner, Art Unit 2487